EX10.2

Form of NON-STATUTORY STOCK OPTION AGREEMENT

THIS AGREEMENT is entered into and effective as of March 29, 2019 (the “Date of
Grant”), by and between Sleep Number Corporation (the “Company”) and

(the “Grantee”).

Unless defined in this Agreement, capitalized terms used in this Agreement shall
have the meanings established in the Sleep Number Corporation Amended and
Restated 2010 Omnibus Incentive Plan (the “Plan”).

The Company has adopted the Plan, which authorizes the grant of Non-Statutory
Stock Options to Employees of the Company and its Subsidiaries. The Company
desires to give the Grantee, an Employee of the Company, a proprietary interest
in the Company and its Subsidiaries in recognition of the Grantee’s
contributions and as an added incentive to advance the interests of the Company
and its Subsidiaries by granting to the Grantee Non-Statutory Stock Options
pursuant to the Plan.

Accordingly, the parties agree as follows:

1.Terms of Grant of Options.

1.1Type of Option. The Company hereby grants to the Grantee Non-Statutory Stock
Options in the quantity and at the price listed below, subject to the vesting
provisions and other terms and conditions of this Agreement (the “Options”).

1.2Total Shares of Common Stock. The grant of Options gives the Grantee the
right to purchase up to __________ shares of the Company’s common stock, par
value $0.01 per share (the “Common Stock”).

1.3

Exercise Price of Option. The exercise price of the Options is $47.00 per share.

1.4Vesting Schedule. The Options granted under this Agreement will become
exercisable, or “vest,” in installments of one-third (1/3) of the total number
of Options on each of the first three (3) anniversaries of the Date of Grant
(the “Vesting Period”) subject to the Grantee remaining in continuous employment
or service with the Company through each of such vesting dates during the
Vesting Period; provided, however, that such restrictions (the “Restrictions”)
will lapse and terminate prior to the end of the Vesting Period as set forth in
Section 3 and Section 4 below (or as otherwise set forth in the Plan for any
circumstance not contemplated by the terms of Section 3 and Section 4).

1.5Expiration of Options. The Grantee’s right to exercise the Options will
terminate as to all unexercised Options at 5:00 p.m., Central Time, on March 29,
2029 (the “Expiration Date”), subject to earlier termination as described below
or in the Plan.

1.6Fractional Shares. The Grantee acknowledges that the Company will not issue
or deliver fractional shares of Common Stock under this Agreement. All
fractional shares will be rounded up to the nearest whole share.




1

--------------------------------------------------------------------------------

2.Non-Compete Agreement as Consideration.  In consideration for the grant of
Options contemplated by Section 1 of this Agreement, the Grantee agrees to
execute and be bound by the terms of the Employee Inventions, Confidentiality,
Non-Compete and Mutual Arbitration Agreement (the “Non-Compete Agreement”)
attached hereto. Failure to execute the Non-Compete Agreement will cause the
Options to automatically terminate and be forfeited without any further action.

3.Death, Disability, or other Termination of Employment or Service.  The vesting
and termination provisions of the Options granted hereby will be impacted by the
termination of the Grantee’s employment, depending on the reason for termination
of the Grantee’s employment, as set forth below.

3.1Death or Disability.  In the event that the Grantee’s employment or service
is terminated due to the Grantee’s death or Disability, the Restrictions
applicable to the Options will immediately lapse and terminate and the Options
will become immediately exercisable in full and will remain exercisable for up
to two (2) years, but not beyond the Expiration Date.

3.2Termination Due to Retirement.

(a) In the event that the Grantee’s employment or other service with the Company
and all Subsidiaries is terminated by reason of the Grantee’s retirement at or
beyond age fifty-five (55) and the Grantee has five (5) or more years of service
with the Company prior to retirement, then the Grantee will have one (1) year,
but not beyond the Expiration Date, to exercise the sum of (i) Options that had
vested (if any) through the effective retirement date according to Section 1.4,
plus (ii) a pro rata portion of Options that vest, pursuant to this provision,
based on the number of calendar days elapsed since the most recent anniversary
of the Date of Grant (the “Vesting Anniversary”), divided by the total number of
calendar days in the Vesting Period (collectively, the “Pro Rata Options”). The
remaining unvested Options will immediately terminate and be forfeited without
notice of any kind.

For example, if the Grantee was granted 1,200 Options and retirement occurs 548
calendar days into the Vesting Period, assuming the Vesting Period contains
1,095 calendar days, the Grantee would have (i) 1,200/3 = 400 Options vested
pursuant to Section 1.4, plus (ii) 1,200 x (183/1,095) = 201 Pro Rata Options.

 

(b)In the event that the Grantee’s employment or other service with the Company
and all Subsidiaries is terminated by reason of the Grantee’s retirement prior
to age fifty-five (55) or the Grantee has fewer than five (5) years of service
with the Company prior to retirement, all rights of the Grantee under the Plan
and this Agreement relating to all Options with respect to which the
Restrictions have not lapsed will immediately terminate and be forfeited without
notice of any kind.

 

(c)In the event that the Grantee’s employment or other service with the Company
and all Subsidiaries is terminated by reason of the Grantee’s retirement at or
beyond age sixty (60) and the Grantee has five (5) or more years of service with
the Company prior to retirement, the Grantee will become fully vested in, and
have three (3) years, but not beyond the Expiration Date, to exercise all
Options

2

--------------------------------------------------------------------------------

awarded pursuant to this Agreement if the following criteria are met: (i) the
Grantee provides written notice of the Grantee’s intention to retire one (1)
year before the Grantee’s actual retirement date, and (ii) the Grantee’s actual
retirement date is at least one (1) year after the Date of Grant.

3.3Voluntary Termination other than upon Retirement.  If the Grantee voluntarily
terminates his or her employment or service with the Company (other than as set
forth in Section 3.2(a) or Section 3.2(c)), any Options that have vested
pursuant to Section 1.4 as of the date of the Grantee’s termination of
employment or service will remain exercisable for up to three (3) months, but
not beyond the Expiration Date, after the Grantee’s employment or service ends.
The Options that have not vested as of the date of the Grantee’s termination of
employment or service will immediately terminate and be forfeited without notice
of any kind.

3.4Termination by the Company other than for Cause or Adverse Action.  If the
Grantee’s employment or service is terminated by the Company (other than for
Cause or Adverse Action), Options that have already vested pursuant to Section
1.4 as of the date of the Grantee’s termination of employment or service will
remain exercisable for up to three (3) months, but not beyond the Expiration
Date, after the Grantee’s employment or service ends. The Options that have not
vested as of the date of the Grantee’s termination of employment or service will
immediately terminate and be forfeited without notice of any kind.

3.5Termination by the Company for Cause or Adverse Action.  If the Grantee’s
employment or service is terminated by the Company or a Subsidiary for Cause or
Adverse Action, all of the Grantee’s rights under the Plan, this Agreement, and
the Options granted hereby will immediately terminate and be forfeited without
notice of any kind.

4.Forfeiture, Clawback, or Recoupment.  In addition to the other rights set
forth in the Plan belonging to the Committee, if it is determined by the
Committee, acting in its sole discretion, that the Grantee has taken any action
that would constitute Cause or Adverse Action or that is subject to any other or
additional “clawback,” forfeiture, or recoupment policy adopted by the Company,
either prior to or after the date of this Agreement, or that the Grantee has
violated the Non-Compete Agreement, as set forth in Section 2, (i) all of the
Grantee’s rights under the Plan and any agreements evidencing options granted
under the Plan, including the Options evidenced by this Agreement, then held
shall terminate upon the effectiveness of such Committee action without notice
of any kind and will be forfeited; and (ii) the Committee, in its sole
discretion, may require the Grantee to surrender and return, transfer, or assign
to the Company all or any portion of the shares of common stock received, or to
disgorge all or any profits or any other economic value (however defined by the
Committee) made or realized by the Grantee or the Grantee’s affiliate during the
period beginning one (1) year prior to the Grantee’s termination of employment
or service with the Company, in connection with any options granted under the
Plan, including the Options, or any shares of common stock issued upon the
exercise or vesting of any Non-Statutory Stock Options granted under the Plan,
including the Options. This Section 4 shall not apply and shall automatically
become void ab initio following a Change in Control.

 

5.Notice.  The Company is not required to give the Grantee notice of the
termination of the Grantee’s Options.

 

3

--------------------------------------------------------------------------------

6.Exercise.

6.1Manner of Exercise. An Option may be exercised by the Grantee in whole or in
part from time to time, subject to the conditions contained in this Agreement
and the Plan. The Options may be exercised by delivery in person, by facsimile
or electronic transmission, or through the mail of written notice of exercise to
the Company at its principal executive office in Minneapolis, Minnesota (or to
the Company’s designee, as may be established from time to time by the Company
and communicated to the Grantee), and by paying in full the total exercise price
for the shares of Common Stock underlying the Options.

6.2Payment of Exercise Price. The total purchase price of the shares of Common
Stock to be purchased upon exercise of an Option will be paid in cash, including
check, bank draft, or money order, unless otherwise determined by the Committee
or as otherwise provided for in the Plan.

7.Rights of the Grantee.

7.1Limitations on Transfer.  Except pursuant to testamentary will or the laws of
descent and distribution, or as otherwise permitted by the Plan, prior to the
exercise or vesting of Options, Options issued under the Plan will not be
assignable or transferable by the Grantee or subjected to any lien, during the
lifetime of the Grantee, either voluntarily or involuntarily, directly or
indirectly, by operation of law or otherwise. The Grantee may, however,
designate a beneficiary, as provided for in the Plan.

7.2Rights as a Shareholder.  The Grantee will have no rights as a shareholder
until the Grantee becomes the holder of record of shares of Common Stock issued
upon the Grantee’s exercise of the Options. As soon as reasonably possible after
the satisfaction of any conditions to the effective issuance of shares of Common
Stock in settlement of the Options, the shares will be issued by the Company.

7.3Shares Purchased.  Following the Grantee’s exercise of the Grantee’s rights
to purchase shares of Common Stock under this Agreement, the shares of Common
Stock purchased by the Grantee will be freely tradable, subject to the Company’s
policies and the Securities and Exchange Commission (“SEC”) rules regarding
insider trading. Executive officers and members of the Company’s Board of
Directors are required to comply with SEC Rule 144 in connection with any sale
of shares received upon the exercise of any stock options.

 

7.4Employment or Service.  Nothing in this Agreement will interfere with or
limit in any way the right of the Company or any Subsidiary to terminate the
employment or service of the Grantee at any time, nor confer upon the Grantee
any right to continue in the employment or service with the Company or any
Subsidiary at any particular position or rate of pay or for any particular
period of time.

8.Taxes.

8.1Withholding Taxes.  The Company is entitled to (i) withhold and deduct from
future wages of the Grantee (or from other amounts that may be due and owing to
the Grantee from the Company), or make other arrangements for the collection of
all amounts the

4

--------------------------------------------------------------------------------

Company determines are legally required to satisfy any federal, state, or local
withholding and employment-related tax requirements attributable to the exercise
of the Options, or (ii) require the Grantee promptly to remit the amount of such
withholding to the Company. In the event that the Company is unable to withhold
such amounts, for whatever reason, the Grantee agrees to pay to the Company an
amount equal to the amount the Company would otherwise be required to withhold
under federal, state, or local law.

8.2Income Tax Implications.  There may be income tax consequences resulting from
the exercise of the Options and/or sale of the shares of Common Stock received
upon the exercise of the Options. The Grantee is urged to consult with his or
her individual tax advisor regarding any tax consequences relating to these
transactions. The Company accepts no responsibility for the income tax
implications of the transactions resulting from this agreement, except as set
forth in Section 8.1.

9.Adjustments.  In the event of any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock dividend, stock split,
combination of shares, rights offering, or divestiture (including a spin-off),
or any other change in the corporate structure or shares of the Company, the
Committee (or, if the Company is not the surviving corporation in any such
transaction, the board of directors of the surviving corporation), in order to
prevent dilution or enlargement of the rights of the Grantee, will make
appropriate adjustment (which determination will be conclusive) as to the number
and kind of securities or other property (including cash) subject to this
Agreement.

10.Subject to Plan.  The Options granted pursuant to this Agreement have been
granted under the Plan and, except as otherwise expressly provided in this
agreement, are subject to all of the terms and conditions of the Plan. In
addition, the Grantee, by execution hereof, acknowledges having received a copy
of the Plan. The provisions of this Agreement will be interpreted as to be
consistent with the Plan and any ambiguities in this Agreement will be
interpreted by reference to the Plan. In the event that any provision of this
Agreement is not authorized under the Plan, the terms of the Plan will prevail.

11.Nature of Grant. By accepting the Options, the Grantee acknowledges,
understands, and agrees that:

11.1The grant of Options under this Agreement is made voluntarily by the Company
under the Plan, which is established by and subject to the discretion of the
Committee, and the Grantee’s participation in the Plan is voluntary.

11.2The Options granted by this Agreement are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension, or retirement benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company.

11.3The future value of the Options or Common Stock underlying the Options is
uncertain and cannot be predicted. If the underlying shares of Common Stock do
not increase in value, the Option will have no value.

5

--------------------------------------------------------------------------------

11.4Other than provided in the Plan or in this Agreement, the Options granted to
the Grantee do not create any claim or entitlement to compensation or damages
arising from forfeiture of the Options.

12.Miscellaneous.

12.1Binding Effect.  This Agreement will be binding upon the heirs, executors,
administrators, and successors of the parties to this Agreement.

12.2Governing Law.  This Agreement and all rights and obligations under this
Agreement will be construed in accordance with the Plan and governed by the laws
of the State of Minnesota, without regard to conflicts of laws provisions. Any
legal proceeding related to this Agreement will be brought in an appropriate
Minnesota court and the parties to this Agreement consent to the exclusive
jurisdiction of the court for this purpose.

12.3Entire Agreement.  This Agreement and the Plan set forth the entire
agreement and understanding of the parties to this Agreement with respect to the
grant and vesting of the Options and the administration of the Plan and
supersede all prior agreements, arrangements, plans, and understandings relating
to the grant and vesting of the Options and the administration of the Plan.

12.4Amendment and Waiver.  Other than as provided in the Plan, this Agreement
may be amended, waived, modified, or canceled only by a written instrument
executed by the parties to this Agreement or, in the case of a waiver, by the
party waiving compliance.

12.5Code Section 409A.  Payments of amounts under this Agreement are intended to
be exempt from the requirements of Code section 409A, and this Agreement shall
in all respects be administered and construed to give effect to such intent.




6

--------------------------------------------------------------------------------

The parties hereto have executed this Agreement effective the day and year first
above written.

SLEEP NUMBER CORPORATION

[g03ndoywfknz000001.jpg]
Shelly Ibach
President and CEO

 

 

By execution of this Agreement,GRANTEE
the Grantee acknowledges having
received a copy of the Plan.
(Signature)


(Name and Address)


__________________________________

7

--------------------------------------------------------------------------------

 

8